       Case 9:19-cv-00060-DWM Document 13 Filed 07/18/19 Page 1 of 4



JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
FREDERICK H. TURNER, Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022 (Tustin)
          (202) 305-0641 (Turner)
Fax:      (202) 305-0506 (Tustin)
          (202) 305-0275 (Turner)

KURT G. ALME
United States Attorney

Attorneys for Defendants

                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.,             )          Lead Case No.
        Plaintiffs,                      )      9:19-cv-0056-M-DWM
    and                                  )
SWAN VIEW COALITION, et al.              )         Member Case No.
        Consolidated Plaintiffs          )      9:19-cv-0060-M-DWM
                                         )
      v.                                 )    DEFENDANTS’ NOTICE OF
                                         )   APPEARANCE AND CHANGE
CHIP WEBER, et al.,                      )         OF ADDRESS
        Defendants,                      )
    and                                  )
DAVID BERNHARDT, et al.,                 )
        Consolidated Defendants.         )
       Case 9:19-cv-00060-DWM Document 13 Filed 07/18/19 Page 2 of 4



      Defendants hereby enter the appearance of Frederick H. Turner, United

States Department of Justice, as counsel of record on behalf of Defendants in the

lead case, 9:19-cv-0056-M-DWM. Service of all papers by U.S. Mail should be

addressed as follows:

      FREDERICK H. TURNER
      Trial Attorney
      Wildlife and Marine Resources Section
      Environment & Natural Resources Division
      U.S. Department of Justice
      Benjamin Franklin Station, P.O. Box 7611
      Washington, D.C. 20044-7611

Express deliveries (Federal Express, courier etc.) should be addressed to:

      FREDERICK H. TURNER
      Trial Attorney
      Wildlife and Marine Resources Section
      Environment & Natural Resources Division
      U.S. Department of Justice
      4 Constitution Square
      150 M Street NE, Room 3.1114
      Washington, DC 20001

Mr. Turner’s telephone number is (202) 305-0641; his facsimile number is

(202) 305-0275; and his email address is: frederick.turner@usdoj.gov. Counsel

has registered with the United States District Court for the District of Montana for

electronic filing using the email address set forth above. Jean E. Williams is the

Deputy Assistant Attorney General for the Environment and Natural Resources

Division of the United States Department of Justice. Ms. Williams should not be

separately served with Court filings.

                                          1
        Case 9:19-cv-00060-DWM Document 13 Filed 07/18/19 Page 3 of 4



      Mr. Turner previously entered an appearance in the member case, 9:19-cv-

0060-M-DWM, ECF No. 6, but in the time since that notice, the address for

express deliveries has changed to the address listed above. Thus, Defendants

hereby notify the Court that all express deliveries in these cases should be

addressed to:

      FREDERICK H. TURNER
      Trial Attorney
      Wildlife and Marine Resources Section
      Environment & Natural Resources Division
      U.S. Department of Justice
      4 Constitution Square
      150 M Street NE, Room 3.1114
      Washington, DC 20001

All other contact information remains the same and is identical to the information

identified above.


Respectfully submitted on this 18th day of July, 2019.


                                 JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General
                                 Environment and Natural Resources Division
                                 United States Department of Justice

                                 /s/ Frederick H. Turner
                                 JOHN P. TUSTIN, Senior Attorney
                                 Natural Resources Section
                                 FREDERICK H. TURNER, Trial Attorney
                                 Wildlife and Marine Resources Section
                                 P.O. Box 7611
                                 Washington, D.C. 20044-7611
                                 Phone: (202) 305-3022 (Tustin)

                                          2
Case 9:19-cv-00060-DWM Document 13 Filed 07/18/19 Page 4 of 4



                              (202) 305-0641 (Turner)
                     Fax:     (202) 305-0506 (Tustin)
                              (202) 305-0275 (Turner)

                     KURT G. ALME
                     United States Attorney

                     Attorneys for Defendants




                              3
